Name: Council Regulation (EEC) No 1836/93 of 29 June 1993 allowing voluntary participation by companies in the industrial sector in a Community eco-management and audit scheme
 Type: Regulation
 Subject Matter: European construction;  management;  business classification;  economic structure;  environmental policy
 Date Published: nan

 Avis juridique important|31993R1836Council Regulation (EEC) No 1836/93 of 29 June 1993 allowing voluntary participation by companies in the industrial sector in a Community eco-management and audit scheme Official Journal L 168 , 10/07/1993 P. 0001 - 0018 Finnish special edition: Chapter 15 Volume 12 P. 0210 Swedish special edition: Chapter 15 Volume 12 P. 0210 COUNCIL REGULATION (EEC) No 1836/93 of 29 June 1993 allowing voluntary participation by companies in the industrial sector in a Community eco-management and audit schemeTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130s thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the objectives and principles of the Community's environment policy, as set out in the Treaty and detailed in the resolution of the Council of the European Communities and the representatives of the Governments of the Member States, meeting within the Council of 1 February 1993 on a Community programme of policy and action in relation to the environment and sustainable development (4), as well as in the preceding resolutions of 1973 (5), 1977 (6), 1983 (7) and 1987 (8) on a policy and action programme of the Community regarding the protection of the environment are, in particular, to prevent, reduce and as far as possible eliminate pollution, particularly at source on the basis of the polluter pays principle, to ensure sound management of resources and to use clean or cleaner technology; Whereas Article 2 of the Treaty, as it will read according to the Treaty on the European Union signed at Maastricht on 7 February 1992, stipulates that the Community shall have among its tasks to promote throughout the Community sustainable growth and the Council resolution of 1 February 1993 stresses the importance of such sustainable growth; Whereas the programme 'Towards Sustainability', presented by the Commission and approved as to its general approach by the Council resolution of 1 February 1993, underlines the role and responsibilities of companies, both to reinforce the economy and to protect the environment throughout the Community; Whereas industry has its own responsibility to manage the environmental impact of its activities and should therefore adopt a pro-active approach in this field; Whereas this responsibility calls for companies to establish and implement environmental policies, objectives and programmes and effective environmental management systems; whereas companies should adopt an environmental policy which, in addition to providing for compliance with all relevant regulatory requirements regarding the environment, must include commitments aimed at the reasonable continuous improvement of environmental performance; Whereas the application of environmental management systems by companies shall take acccount of the need to ensure awareness and training of workers in the establishment and implementation of such systems; Whereas environmental management systems should include environmental auditing procedures to help management assess compliance with the system and the effectiveness of the system in fulfilling the company's environmental policy; Whereas the provision of information to the public, by companies, on the environmental aspects of their activities is an essential element of good environmental management and a response to the growing interest of the public in information on this subject; Whereas companies should therefore be encouraged to produce and disseminate periodic environmental statements containing information for the public on the factual environmental situation in their industrial sites and on their environmental policies, programmes, objectives and management system; Whereas the transparency and credibility of companies' activities in this field are enhanced when the companies' environmental policies, programmes, management systems, audit procedures and environmental statements are examined to verify that they meet the relevant requirements of this Regulation and when the environmental statements are validated by accredited environmental verifiers; Whereas it is necessary to provide for an independent and neutral accreditation and supervision of environmental verifiers in order to ensure the credibility of the scheme; Whereas companies should be encouraged to participate in such a scheme on a voluntary basis; whereas, in order to ensure an equal implementation of the scheme throughout the Community, the rules, procedures and essential requirements have to be the same in each Member State; Whereas a Community eco-management and audit scheme should at the first stage focus on the industrial sector where environmental management systems and environmental auditing are already practised; whereas it is desirable to apply on an experimental basis similar provisions to sectors outside industry such as the distributive trades and the public service; Whereas, in order to avoid unjustified burdens on companies and to ensure consistency between the Community scheme and national, European and international standards for environmental management systems and audits, those standards recognized by the Commision according to an appropriate procedure shall be considered as meeting the corresponding requirements of this Regulation and companies should not be required to duplicate the relevant procedures; Whereas it is important that small and medium-sized companies participate in the Community eco-management and audit scheme and that their participation should be promoted by establishing or promoting technical assistance measures and structures aimed at providing such firms with the expertise and support needed; Whereas the Commission should, according to a Community procedure, adapt the Annexes to this Regulation, recognize national, European and international standards for environmental management systems, establish guidelines for setting the environmental audit frequency and promote collaboration between Member States regarding the accreditation and supervision of environmental verifier; Whereas this Regulation should be revised in the light of experience gained after a certain period of operation, HAS ADOPTED THIS REGULATION: Article 1 The eco-management and audit scheme and its objectives 1. A Community scheme allowing voluntary participation by companies performing industrial activities, hereinafter referred to as the 'Community eco-management and audit scheme' or 'the scheme', is hereby established for the evaluation and improvement of the environmental performance of industrial activities and the provision of the relevant information to the public. 2. The objective of the scheme shall be to promote continuous improvements in the environmental performance of industrial activities by: (a) the establishment and implementation of environmental policies, programmes and management systems by companies, in relation to their sites; (b) the systematic, objective and periodic evaluation of the performance of such elements; (c) the provision of information of environmental performance to the public. 3. The scheme shall be without prejudice to existing Community or national laws or technical standards regarding environmental controls and without prejudice to the duties of companies under those laws and standards. Article 2 Definitions For the purposes of this Regulation: (a) environmental policy shall mean the company's overall aims and principles of action with respect to the environment including compliance with all relevant regulatory requirements regarding the environment; (b) environmental review shall mean an initial comprehensive analysis of the environmental issues, impact and performance related to activities at a site; (c) environmental programme shall mean a description of the company's specific objectives and activities to ensure greater protection of the environment at a given site, including a description of the measures taken or envisaged to achieve such objectives and where appropriate the deadlines set for implementation of such measures; (d) environmental objectives shall mean the detailed goals, in terms of environmental performance, which a company sets itself; (e) environmental management system shall mean that part of the overall management system which includes the organizational structure, responsibilities practices, procedures, processes and resources for determining and implementing the environmental policy; (f) environmental audit shall mean a management tool comprising a systematic, documented, periodic and objective evaluation of the performance of the organization, management system and processes designed to protect the environment with the aim of: (i) facilitating management control of practices which may have impact on the environment; (ii) assessing compliance with company environmental policies; (g) audit cycle shall mean the period of time in which all the activities in a given site are audited, according to the requirements of Article 4 and Annex II, on all the relevant environmental aspects mentioned in Annex I.C; (h) environmental statement shall mean a statement prepared by the company in line with the requirements of this Regulation and, in particular, of Article 5; (i) industrial activity shall mean any activity listed under sections C and D of the classification of economic activities in the European Community (NACE rev. 1) as established by Council Regulation (EEC) No 3037/90 (9), with the addition of electricity, gas, steam, and hot water production and the recycling, treatment, destruction or disposal of solid or liquid waste; (i) company shall mean the organization which has overall management control over activities at a given site; (k) site shall mean all land on which the industrial activities under the control of a company at a given location are carried out, including any connected or associated storage of raw materials, by-products, intermediate products, end products and waste material, and any equipment and infrastructure involved in the activities, whether or not fixed: (l) auditor shall mean a individual or a team, belonging to company personnel or external to the company, acting on behalf of company top management, possessing, individually or collectively, the competencies referred to in Annex II paragraph C and being sufficiently independent of the activities they audit to make an objective judgement; (m)accredited environmental verifier shall mean any person or organization independent of the company being verified, who has obtained accreditation, in line with the conditions and procedures referred to in Article 6; (n) accreditation system shall mean a system for the accreditation and supervision of environmental verifiers operated by an impartial institution or organization designated or created by the Member State, with sufficient resources and competency and having appropriate procedures for performing the functions defined by this Regulation for such a system; (o) competent bodies shall mean the bodies designated by Member States, in line with Article 18, to perform the tasks mentioned in this Regulation. Article 3 Participation in the scheme The scheme is open to companies operating a site or sites where an industrial activity is performed. In order for a site to be registered in the scheme the company must: (a) adopt a company environmental policy, in accordance with the relevant requirements in Annex I, which, in addition to providing for compliance with all relevant regulatory requirements regarding the environment, must include commitments aimed at the reasonable continuous improvement of environmental performance, with a view to reducing environmental impacts to levels not exceeding those corresponding to economically viable application of best available technology; (b) conduct an environmental review of the site on the aspects referred to in Annex I, part C; (c) introduce, in the light of the results of that review, an environmental programme for the site and an environmental management system applicable to all activities at the site. The environmental programme will be aimed at achieving the commitments contained in the company environmental policy towards continuous improvement of environmental performance. The environmental management system must comply with the requirements of Annex I; (d) carry out, or cause to be carried out, in accordance with Article 4, environmental audits at the sites concerned; (e) set objectives at the highest appropriate management level, aimed at the continuous improvement of environmental performance in the light of the findings of the audit, and appropriately revise the environmental programme to enable the set objectives to be achieved at the site; (f) prepare, in accordance with Article 5, an environmental statement specific to each site audited. The first statement must also include the information referred to in Annex V; (g) have the environmental policy, programme, management system, review or audit procedure and environmental statement or statements examined to verify that they meet the relevant requirements of this Regulation and the environmental statements validated in accordance with Article 4 and Annex III; (h) forward the validated environmental statement to the competent body of the Member State where the site is located and disseminate it as appropriate to the public in that State after registration of the site in question in accordance with Article 8. Article 4 Auditing and validation 1. The internal environmental audit of a site may be conducted by either auditors belonging to the company or external persons or organizations acting on its behalf. In both cases the audit shall be performed in line with the criteria set out in part C of Annex I and in Annex II. 2. The audit frequency shall be determined in accordance with the criteria set out in Annex II H on the basis of guidelines established by the Commission in accordance with the procedure laid down in Article 19. 3. The environmental policies, programmes, management systems, reviews or audit procedures and the environmental statements shall be examined to verify that they meet the requirements of this Regulation, and the environmental statements shall be validated, by the independent accredited environmental verifier, on the basis of Annex III. 4. The accredited environmental verifier must be independent of the site's auditor. 5. For the purposes of paragraph 3 and without prejudice to the competence of the enforcement authorities in the Member States with regard to regulatory requirements, the accredited environmental verifier shall check: (a) whether the environmental policy has been established and if it meets the requirements of Article 3 and the relevant requirements in Annex I; (b) whether an environmental management system and programme are in place and operational at the site and whether they comply with the relevant requirements in Annex I; (c) whether the environmental review and audit are carried out in accordance with the relevant requirements in Annex I and II; (d) whether the data and information in the environmental statement are reliable and whether the statement adequately covers all the significant environmental issues of relevance to the site. 6. The environmental statement shall be validated by the accredited environmental verifier only if the conditions referred to in paragraphs 3 to 5 are met. 7. External auditors and accredited environmental verifiers shall not divulge, without authorization from the company management, any information or data obtained in the course of their auditing or verification activities. Article 5 Environmental statement 1. An environmental statement shall be prepared following in initial environmental review and the completion of each subsequent audit or audit cycle for every site participating in the scheme. 2. The environmental statement shall be designed for the public and written in a concise, comprehensible form. Technical material may be appended. 3. The environmental statement shall include, in particular, the following: (a) a description of the company's activities at the site considered; (b) an assessment of all the significant environmental issues of relevance to the activities concerned; (c) a summary of the figures on pollutant emissions, waste generation, consumption of raw material, energy and water, noise and other significant environmental aspects, as appropriate; (d) other factors regarding environmental performance; (e) a presentation of the company's environmental policy, programme and management system implemented at the site considered; (f) the deadline set for submission of the next statement; (g) the name of the accredited environmental verifier. 4. The environmental statement shall draw attention to significant changes since the previous statement. 5. A simplified environmental statement shall be prepared annually in intervening years, based as a minimum on the requirements set out in paragraph 3 (c) and drawing attention where appropriate to significant changes since the previous statement. Such simplified statements will require validation only at the end of the audit or audit cycle. 6. The annual preparation of environmental statements will, however, not be required for sites: - where the accredited environmental verifier considers, in particular in the case of small and medium-sized enterprises, that the nature and scale of the operations at the site are such that no further environmental statement is required until completion of the next audit, and - where there have been few significant changes since the last environmental statement. Article 6 Accreditation and supervision of environmental verifiers 1. Member States shall each establish a system for the accreditation of independent environmental verifiers and for the supervision of their activities. To this end, Member States may either use existing accreditation institutions or the competent bodies referred to in Article 18, or designate or set up any other body with an appropriate status. Member States shall ensure that the composition of these systems is such as to guarantee their independence and neutrality in the execution of their tasks. 2. Member States shall ensure that these systems are fully operational within 21 months following the date of entry into force of this Regulation. 3. Member States shall ensure appropriate consultation of parties involved, in setting up and directing the accreditation systems. 4. The accreditation of environmental verifiers and supervision of their activities shall be in accordance with the requirements of Annex III. 5. Member States shall inform the Commission of the measures taken pursuant to this Article. 6. The Commission shall, in accordance with the procedure laid down in Article 19, promote collaboration between Member States in order in particular to: - avoid inconsistency between the criteria, conditions and procedures they apply for the accreditation of environmental verifiers, - facilitate the supervision of the activities of environmental verifiers in Member States other than those where they have obtained their accreditation. 7. Environmental verifiers accredited in one Member State may perform verification activities in any other Member State, subject to prior notification to, and subject to supervision of, the accreditation system of the Member State where the verification takes place. Article 7 List of accredited environmental verifiers The accreditation systems shall establish, revise and update a list of acredited environmental verifiers in each Member State and shall communicate this list every six months to the Commission. The Commission shall publish an overall Community list in the Official Journal of the European Communities. Article 8 Registration of sites 1. The competent body shall register a site and give it a registration number once it has received a validated environmental statement and any registration fee that may be payable under Article 11 and it is satisfied that the site meets all the conditions of this Regulation. It shall inform the site management that the site appears on the register. 2. The competent body shall update the list of sites referred to in paragraph 1 annually. 3. If a company fails to submit a validated environmental statement and registration fee to the competent body within three months of being required to do so or if at any time the competent body concludes that the site is no longer complying with all the conditions of this Regulation, the site shall be deleted from the register and the site management shall be so informed. 4. If a competent body is informed by the competent enforcement authority of a breach at the site of relevant regulatory requirements regarding the environment, it shall refuse registration of that site or suspend it from the register as the case may be and inform the site management thereof. Refusal or suspension shall be lifted if the competent body has received satisfactory assurances from the competent enforcement authority that the breach has been rectified and that satisfactory arrangements are in place to ensure that it does not recur. Article 9 Publication of the list of registered sites The competent bodies directly, or via the national authorities as decided by the Member State concerned, shall communicate to the Commission before the end of each year the lists referred to in Article 8 and updates thereof. Each year the Commission shall publish in the Official Journal of the European Communities a list of all the registered sites in the Community. Article 10 Statement of participation 1. Companies may use for their registered site(s), one of the statements of participation listed in Annex IV, which are designed to bring out clearly the nature of the scheme. The graphic may not be used without one of the accompanying statements of participation. 2. The names of the site(s) must be given where appropriate with the statement of participation. 3. The statement of participation may not be used to advertise products, or on the products themselves or on their packaging. Article 11 Costs and fees A system of fees in accordance with modalities established by Member States may be set up for the administrative costs incurred in connection with the registration procedures for sites and the accreditation of environmental verifiers and the promotional costs of the scheme. Article 12 Relationship with national, European and international standards 1. Companies implementing national, European or international standards for environmental management systems and audits and certified, according to appropriate certification procedures, as complying with those standards shall be considered as meeting the corresponding requirements of this Regulation, provided that: (a) the standards and procedures are recognized by the Commission acting in accordance with the procedure laid down in Article 19; (b) the certification is undertaken by a body whose accreditation is recognized in the Member State where the site is located. The references of the recognized standards and criteria shall be published in the Official Journal of the European Communities. 2. To enable such sites to be registered under the scheme, the companies concerned must in all cases meet the requirements regarding the environmental statement in Articles 3 and 5 including validation and the requirements in Article 8. Article 13 Promotion of companies' participation, in particular of small and medium-sized enterprises 1. Member States may promote companies' participation in the eco-management and audit scheme, in particular the participation of small and medium-sized enterprises, by establishing or promoting technical assistance measures and structures, aimed at providing such firms with the expertise and support needed in order to comply with the rules, conditions and procedures defined by this Regulation and, in particular, to set up environmental policies, programmes and management systems, conduct audits and prepare and validate statements. 2. The Commission shall present appropriate proposals to the Council aiming at greater participation in the scheme by small and medium-sized enterprises, in particular by providing information, training and structural and technical support, and concerning auditing and verification procedures. Article 14 Inclusion of other sectors The Member States may, on an experimental basis, apply provisions analogous to the eco-management and audit scheme to sectors outside industry, e.g. the distributive trades and public service. Article 15 Information Each Member State shall ensure by appropriate means that: - companies are informed of the content of this Regulation, - the public is informed of the objectives and principal arrangements of the system. Article 16 Infringements Member States shall take appropriate legal or administrative measures in case of non-compliance with the provisions of this Regulation. Article 17 Annexes The Annexes to this Regulation shall be adapted by the Commission, acting in accordance with the procedure of Article 19 in the light of experience gained in the operation of the scheme. Article 18 Competent bodies 1. Within 12 months of the entry into force of this Regulation, each Member State shall designate the competent body responsible for carrying out the tasks provided for in this Regulation, particularly in Articles 8 and 9, and shall inform the Commission thereof. 2. Member States shall ensure that the composition of the competent bodies is such as to guarantee their independence and neutrality, and that the competent bodies apply the provisions of this Regulation in a consistent manner. The competent bodies shall, in particular, have procedures for considering observations from interested parties concerning registered sites, or deletion or suspension of sites from registration. Article 19 Committee 1. The Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission. 2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. (b) If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If the Council has not acted within three months of the date of referral to it, the proposed measures shall be adopted by the Commission. Article 20 Revision Not more than five years after the entry into force of this Regulation, the Commission shall review the scheme in the light of the experience gained during its operation and shall, if necessary, propose to the Council the appropriate amendments, particularly concerning the scope of the scheme and the possible introduction of a logo. Article 21 Entry into force This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply 21 months after publication. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 1993. For the Council The President S. AUKEN (1) OJ No C 120, 30. 4. 1993, p. 3. (2) OJ No C 42, 15. 2. 1993, p. 44. (3) OJ No C 332, 16. 12. 1992, p. 44. (4) Not yet published in the Official Journal. (5) OJ No C 112, 20. 12. 1973, p. 1. (6) OJ No C 139, 13. 6. 1977, p. 1. (7) OJ No C 46, 17. 2. 1983, p. 1. (8) OJ No C 70, 18. 3. 1987, p. 1. (9) OJ No L 293, 24. 10. 1990, p. 1. ANNEX I REQUIREMENTS CONCERNING ENVIRONMENTAL POLICIES, PROGRAMMES AND MANAGEMENT SYSTEMS A. Environmental policies, objectives and programmes 1. The company environmental policy, and the programme for the site, shall be established in writing. Associated documents will explain how the environmental programme and the management system at the site relate to the policy and systems of the company as a whole. 2. The company environmental policy shall be adopted and periodically reviewed, in particular in the light of environmental audits, and revised as appropriate, at the highest management level. It shall be communicated to the company's personnel and be publicly available. 3. The company's environmental policy shall be based on the principles of action in section D. The policy will aim, in addition to providing for compliance with all relevant regulatory requirements regarding the environment, at the continual improvement of environmental performance. The environmental policy and the programme for the site shall address, in particular, the issues in section C. 4. Environmental objectives The company shall specify its environmental objectives at all relevant levels within the company. The objectives shall be consistent with the environmental policy and shall quantify wherever practicable the commitment to continual improvement in environmental performance over defined time-scales. 5. Environmental programme for the site The company shall establish and maintain a programme for achieving the objectives at the site. It shall include: (a) designation of responsibility for objectives at each function and level of the company; (b) the means by which they are to be achieved. Separate programmes shall be established in respect of the environmental management of projects relating to new developments, or to new or modified products, services or processes, to define: 1. the environmental objectives to be attained; 2. the mechanisms for their achievement; 3. the procedures for dealing with changes and modifications as projects proceed; 4. the corrective mechanisms which shall be employed should the need arise, how they shall be activated and how their adequacy shall be measured in any particular situation in which they are applied. B. Environmental management systems The environmental management system shall be designed, implemented and maintained in such a way as to ensure the fulfilment of the requirements defined below. 1. Environmental policy, objectives and programmes The establishment and periodical review, and revision as appropriate, of the company's environmental policy, objectives and programmes for the site, at the highest appropriate management level. 2. Organization and personnel Responsibility and authority Definition and documentation of responsibility, authority and interrelations of key personnel who manage, perform and monitor work affecting the environment. Management representative Appointment of a management representative having authority and responsibility for ensuring that the management system is implemented and maintained. Personnel, communication and training Ensuring among personnel, at all levels, awareness of: (a) the importance of compliance with the environmental policy and objectives, and with the requirements applicable under the management system established; (b) the potential environmental effects of their work activities and the environmental benefits of improved performance; (c) their roles and responsibilities in achieving compliance with the environmental policy and objectives, and with the requirements of the management system; (d) the potential consequences of departure from the agreed operating procedures. Identifying training needs, and providing appropriate training for all personnel whose work may have a significant effect upon the environment. The company shall establish and maintain procedures for receiving, documenting and responding to communications (internal and external) from relevant interested parties concerning its environmental effects and management. 3. Environmental effects Environmental effects evaluation and registration Examining and assessing the environmental effects of company's activities at the site, and compiling a register of those identified as significant. This shall include, where appropriate, consideration of: (a) controlled and uncontrolled emissions to atmosphere; (b) controlled and uncontrolled discharges to water or sewers; (c) solid and other wastes, particularly hazardous wastes; (d) contamination of land; (e) use of land, water, fuels and energy, and other natural resources; (f) discharge of thermal energy, noise, odour, dust, vibration and visual impact; (g) effects on specific parts of the environment and ecosystems. This shall include effects arising, or likely to arise, as consequences of: 1. normal operating conditions; 2. abnormal operating conditions; 3. incidents, accidents and potential emergency situations; 4. past activities, current activities and planned activities. Register of legislative, regulatory and other policy requirements The company shall establish and maintain procedures to record all legislative, regulatory and other policy requirements pertaining to the environmental aspects of its activities, products and services. 4. Operational control Establishment of operating procedures Identification of functions, activities and processes which affect, or have the potential to affect, the environment, and are relevant to the company's policy and objectives. Planning and control of such functions, activities and processes, and with particular attention to: (a) documented work instructions defining the manner of conducting the activity, whether by the company's own employees or by others acting on its behalf. Such instructions shall be prepared for situations in which the absence of such instructions could result in infringement of the environmental policy; (b) procedures dealing with procurement and contracted activities, to ensure that suppliers and those acting on the company's behalf comply with the company's environmental policy as it relates to them; (c) monitoring and control of relevant process characteristics (e.g. effluent streams and waste disposal); (d) approval of planned processes and equipment; (e) criteria for performance, which shall be stipulated in written standards. Monitoring Monitoring by the company of meeting the requirements established by the company's environmental policy, programme and management system for the site; and for establishing and maintaining records of the results. For each relevant activity or area, this implies: (a) identifying and documenting the monitoring information to be obtained; (b) specifying and documenting the monitoring procedures to be used; (c) establishing and documenting acceptance criteria and the action to be taken when results are unsatisfactory; (d) assessing and documenting the validity of previous monitoring information when monitoring systems are found to be malfunctioning. Non-compliance and corrective action Investigation and corrective action, in case of non-compliance with company's environmental policy, objectives or standards, in order to: (a) determine the cause; (b) draw up a plan of action; (c) initiate preventive actions, to a level corresponding to the risks encountered; (d) apply controls to ensure that any preventive actions taken are effective; (e) record any changes in procedures resulting from corrective action. 5. Environmental management documentation records Establishing documentation with a view to: (a) present in a comprehensive way the environmental policy, objectives, and programme; (b) document the key roles and responsibilities; (c) describe the interactions of system elements. Establishing records in order to demonstrate compliance with the requirements of the environmental management system, and to record the extent to which planned environmental objectives have been met. 6. Environmental audits Management, implementation and review of a systematic and periodical programme concerning: (a) whether or not environmental management activities conform to the environmental programme, and are implemented effectively; (b) the effectiveness of the environmental management system in fulfilling the company's environmental policy. C. Issues to be covered The following issues shall be addressed, within the framework of the environmental policy and programmes and of environmental audits. 1. Assessment, control, and reduction of the impact of the activity concerned on the various sectors of the environment. 2. Energy management, savings and choice. 3. Raw materials management, savings, choice and transportation; water management and savings. 4. Waste avoidance, recyling, reuse, transportation and disposal. 5. Evaluation, control and reduction of noise within and outside the site. 6. Selection of new production processes and changes to production processes. 7. Product planning (design, packaging, transportation, use and disposal). 8. Environmental performance and practices of contractors, subcontractors and suppliers. 9. Prevention and limitation of environmental accidents. 10. Contingency procedures in cases of environmental accidents. 11. Staff information and training on environmental issues. 12. External information on environmental issues. D. Good management practices The company's environmental policy shall be based on the principles of action set out below; the activities of the company shall be checked regularly to see if they are consistent with these principles and that of continual improvement in environmental performance. 1. A sense of responsibility for the environment amongst employees at all levels, shall be fostered. 2. The environmental impact of all new activities, products and processes shall be assessed in advance. 3. The impact of current activities on the local environment shall be assessed and monitored, and any significant impact of these activities on the environment in general, shall be examined. 4. Measures necessary to prevent or eliminate pollution, and where this is not feasible, to reduce pollutant emissions and waste generation to the minimum and to conserve resources shall be taken, taking account of possible clean technologies. 5. Measures necessary to prevent accidental emissions of materials or energy shall be taken. 6. Monitoring procedures shall be established and applied, to check compliance with the environmental policy and, where these procedures require measurement and testing, to establish and update records of the results. 7. Procedures and action to be pursued in the event of detection of non-compliance with its environmental policy, objectives or targets, shall be established and updated. 8. Cooperation with the public authorities shall be ensured to establish and update contingency procedures to minimize the impact of any accidental discharges to the environment that nevertheless occur. 9. Information necessary to understand the environmental impact of the company's activities shall be provided to the public, and an open dialogue with the public should be pursued. 10. Appropriate advice shall be provided to customers on the relevant environmental aspects of the handling, use and disposal of the products made by the company. 11. Provisions shall be taken to ensure that contractors working at the site on the company's behalf apply environmental standards equivalent to the company's own. ANNEX II REQUIREMENTS CONCERNING ENVIRONMENTAL AUDITING The audit will be planned and executed in the light of the relevant guidelines in the ISO 10011 international standard (1990, Part 1, in particular paragraphs 4.2, 5.1, 5.2, 5.3, 5.4.1, 5.4.2) and other relevant international standards, and within the framework of the specific principles and requirements of this Regulation (*). In particular: A. Objectives The site's environmental auditing programmes will define in writing the objectives of each audit or audit cycle including the audit frequency for each activity. The objectives must include, in particular, assessing the management systems in place, and determining conformity with company policies and the site programme, which must include compliance with relevant environmental regulatory requirements. B. Scope The overall scope of the individual audits, or of each stage of an audit cycle where appropriate, must be clearly defined and must explicitly specify the: 1. subject areas covered; 2. activities to be audited; 3. environmental standards to be considered; 4. period covered by the audit. Environmental audit includes assessment of the factual data neessary to evaluate performance. C. Organization and resources Environmental audits must be performed by persons or groups of persons with appropriate knowledge of the sectors and fields audited, including knowledge and experience on the relevant environmental management, technical, environmental and regulatory issues, and sufficient training and proficiency in the specific skills of auditing to achieve the stated objectives. The resources and time allocated to the audit must be commensurate with the scope and objectives of the audit. The top company management shall support the auditing. The auditors shall be sufficiently independent of the activities they audit to make an objective and impartial judgment. D. Planning and preparation for a site audit Each audit will be planned and prepared with the objectives, in particular, of: - ensuring the appropriate resources are allocated, - ensuring that each individual involved in the audit process (including auditors, site management, and staff) understands his or her role and responsibilities. Preparation will include familiarization with activities on the site and with the environmental management system established there and review of the findings and conclusions of previous audits. E. Audit activities 1. On-site audit activities will include discussions with site personnel, inspection of operating conditions and equipment and reviewing of records, written procedures and other relevant documentation, with the objective of evaluating environmental performance at the site by determining whether the site meets the applicable standards and whether the system in place to manage environmental responsibilities is effective and appropriate. 2. The following steps, in particular, will be included in the audit process: (a) understanding of the management systems; (b) assessing strengths and weaknesses of the management systems; (c) gathering relevant evidence; (d) evaluating audit findings; (e) preparing audit conclusions; (f) reporting audit findings and conclusions. F. Reporting audit findings and conclusions 1. A written audit report of the appropriate form and content will be prepared by the auditors to ensure full, formal submission of the findings and conclusions of the audit, at the end of each audit and audit cycle. The findings and conclusions of the audit must be formally communicated to the top company management. 2. The fundamental objectives of a written audit report are: (a) to document the scope of the audit; (b) to provide management with information on the state of compliance with the company's environmental policy and the environmental progress at the site; (c) to provide management with information on the effectiveness and reliability of the arrangements for monitoring environmental impacts at the site; (d) to demonstrate the need for corrective action, where appropriate. G. Audit follow-up The audit process will culminate in the preparation and implementation of a plan of appropriate corrective action. Appropriate mechanisms must be in place and in operation to ensure that the audit results are followed up. H. Audit frequency The audit will be executed, or the audit cycle will be completed, as appropriate, at intervals no longer than three years. The frequency for each activity at a site will be established by the top company management, taking account of the potential overall environmental impact of the activities at the site, and of the site's environmental programme depending, in particular, on the following elements: (a) nature, scale and complexity of the activities; (b) nature and scale of emissions, waste, raw material and energy consumption and, in general, of interaction with the environment; (c) importance and urgency of the problems detected, following the initial environmental review or the previous audit; (d) history of environmental problems. (1)() For the specific purpose of this Regulation, the terms of the abovementioned standard will be interpreted as follows: - 'quality system' shall read 'environmental management system', - 'quality standard' shall read 'environmental standard', - 'quality manual' shall read 'environmental management manual', - 'quality audit' shall read 'environmental audit', - 'client' shall read 'the company's top management', - 'auditee' shall read 'the site'. ANNEX III REQUIREMENTS CONCERNING THE ACCREDITATION OF ENVIRONMENTAL VERIFIERS AND THE FUNCTION OF THE VERIFIER A. Requirements for the accreditation of environmental verifiers 1. Accreditation criteria for environmental verifiers shall include the following: Personnel The environmental verifier shall be competent in relation to the functions within the accredited scope and must demonstrate and maintain records on the qualifications, training and experience of its personnel with respect to, at least, the following: - environmental auditing methodologies, - management information and process, - environmental issues, - relevant legislation and standards including specific guidances developed for the purposes of this Regulation, and - relevant technical knowledge of the activity subject to verification. Independence and objectivity A verifier shall be independent and impartial. The environmental verifier must demonstrate that its organization and its staff are free of any commercial, financial or other pressures which might influence their judgment or endanger trust in their independence of judgment and integrity in relation to their activities, and that they comply with any rules applicable in this respect. Verifiers complying with EN 45012, Articles 4 and 5, comply with these requirements. Procedures The environmental verifier shall have documented methodologies and procedures, including quality control mechanisms and confidentiality provisions, for the verification requirements of this Regulation. Organization In the case of organizations, the environmental verifier shall have and make available on request an organization chart detailing structures and responsibilities within the organization and a statement of legal status, ownership and funding sources. 2. Accreditation of individuals Accreditation may be granted to individuals, limited in scope to those activities of a nature and scale for which the individual concerned possesses all the competences and experience necessary for fulfilling the task referred to in section B. In relation to sites where such activities are performed the applicant shall demonstrate, in particular, sufficient competence and expertise on technical, and environmental and regulatory issues relevant to the scope of the accreditation, and on the verification methods and procedures. The applicant shall meet the criteria given in paragraph 1, concerning independence, objectivity and procedures. 3. Applications for accreditation The applicant environmental verifier shall complete and sign an official application form in which the applicant declares knowledge of functioning of the accreditation system; agrees to fulfil the accreditation procedure and pay the necessary fees; agrees to comply with the accreditation criteria; and, divulges previous applications or accreditations. Applicant environmental verifiers shall receive documented descriptions of accreditation procedures and the rights and duties, including fees, of accredited environmental verifiers. Additional relevant information shall be provided to the applicant on request. 4. The accreditation process The accreditation process shall include: (a) gathering relevant information needed for the evaluation of the applicant environmental verifier, which shall include general information such as name, address, legal status, human resources, relationship in a larger corporate entity etc., information to assess compliance with criteria specified under section 1 and to establish any limitation to the scope of the accreditation; (b) assessment of the applicant be either the accreditaiton body staff or their appointed representatives forming a view on whether the applicant meets the accreditation criteria by reviewing submitted information and relevant work, and making additional enquiries, if necessary, which may include interviewing personnel. The applicant shall be informed of the review and be able to comment on its contents; (c) a review by the accreditation body of all the evaluation material necessary to determine an accreditation; (d) the decision to grant or withhold accreditation with terms and conditions or any limitations in the scope of accreditation shall be taken on the basis of the review in section (b) by the accreditation body and documented. Accreditation bodies shall have written procedures for assessing the extension of accreditation scope of accredited environmental verifiers. 5. Supervision of accredited environmental verifiers Provision shall be made, at regular intervals not exceeding 36 months, to ensure that the accredited environmental verifier continues to comply with the accreditation requirements and to monitor the quality of the verifications undertaken. The accredited environmental verifier must immediately inform the accreditation body of any changes which have bearing on the accreditation or its scope. Any decision taken by the accreditation body to terminate or suspend accreditation or curtail the scope of accreditation shall be taken only after the accredited environmental verifier has had the possibility of a hearing. When performing verification activities in a Member State, a verifier accredited in another Member State shall notify its activities to the accreditation organization of the Member State where the verification takes place. 6. Extension of accredited scope The accreditation body shall have written procedures for assessing accredited environmental verifiers applying for an extension of accredited scope. B. The function of verifiers 1. Examination of environmental policies, programmes, management systems, review and audit procedures and environmental statements, and the validation of the last, will be carried out by accredited environmental verifiers. The function of the verifier is to check, without prejudice to the powers of Member States in respect of supervision of regulatory requirements: - compliance with all the requirements of this Regulation, particularly concerning the environmental policy, and programme, the environmental review, the functioning of the environmental management system, the environmental audit process and the environmental statements, - the reliability of the data and information in the environmental statement and whether the statement adequately covers all the significant environmental issues of relevance to the site. The verifier will, in particular, investigate in a sound professional manner, the technical validity of the environmental review or audit or other procedures carried out by the company, without unnecessarily duplicating those procedures. 2. The verifier will operate on the basis of a written agreement with the company which defines the scope of the work, enables the verifier to operate in an independent professional manner and commits the company to providing the necessary cooperation. The verification will involve examination of documentation, a visit to the site including, in particular, interviews with personnel, preparation of a report to the company management and solution of the issues raised by the report. The documentation to be examined in advance of the site visit will include basis information about the site and activities there, the environmental policy and programme, the description of the environmental management system in operation at the site, details of the previous environmental review or audit carried out, the report on that review or audit and on any corrective action taken afterwards, and the draft environmental statement. 3. The verifier's report to the company management will specify: (a) in general, cases of non-compliance with the provisions of this Regulation, and in particular; (b) technical defects in the environmental review, or audit method, or environmental management system, or any other relevant process; (c) points of disagreement with the draft environmental statement, together with details of the amendments or additions that should be made to the environmental statement. 4. The following cases can arise: (a) If - the environmental policy is established in conformity with the relevant requirements of this Regulation, - the environmental review or audit appears to have been technically satisfactory, - the environmental programme addresses all the significant issues raised, - the environmental management system meets the requirements of Annex I and, - the statement proves accurate, sufficiently detailed and in compliance with the requirements of the scheme, the verifier will validate the statement. (b) If - the environmental policy is established in conformity with relevant requirements of this Regulation, - the environmental review or audit appears to have been technically satisfactory, - the environmental programme addresses all the significant issues raised, - the environmental management system meets the requirements of Annex I, but - the statement needs to be revised and/or completed, or the statement for an intervening year in which there has been no validation has been found to be incorrect or misleading, or there has been no statement for an intervening year in which there should have been one, the verifier will discuss the changes needed with the company management and will not validate the statement until the company has made the appropriate additions and/or amendments to the statement, including reference if necessary to amendments required to earlier unvalidated statements, or to additional information which should have been published in intermediate years. (c) If - the environmental policy had not been established in conformity with the relevant requirements of this Regulation, or - the environmental review or audit is not technically satisfactory, or, - the environmental programme does not address all the significant issues raised, or, - the environmental management system does not meet the requirements of Annex I, the verifier will make the appropriate recommendations to the company's management on the improvements needed and will not validate the statement until the shortcomings in the policy and/or programmes and/or processes have been corrected, the processes repeated as far as is necessary, and the statement revised accordingly. ANNEX IV STATEMENTS OF PARTICIPATION EC ECO MANAGEMENT AND AUDIT SCHEME This site has an environmental management system and its environmental performance is reported on to the public in accordance with the Community eco-management and audit scheme. (Registration No ...) EC ECO MANAGEMENT AND AUDIT SCHEME All the sites in the Community where we carry out our industrial activities have an environmental management system and their environmental performanced is reported on to the public in accordance with the Community eco-management and audit scheme. (Plus optional statement regarding practices in third countries) EC ECO MANAGEMENT AND AUDIT SCHEME All the sites in [name(s) of the Community Member States(s)] where we carry out our industrial activities have an environmental management system and their environmental performance is reported on to the public in accordance with the Community eco-management and audit scheme. EC ECO MANAGEMENT AND AUDIT SCHEME The following sites where we carry out our industrial activities have an environmental performance is reported on to the public in accordance with Community eco-management and audit scheme: - site name, registration number - - ... ANNEX V INFORMATION TO BE PROVIDED TO THE COMPETENT BODIES AT THE TIME OF APPLICATION FOR REGISTRATION OR SUBMISSION OF A SUBSEQUENT VALIDATED ENVIRONMENTAL STATEMENT 1. Name of company. 2. Name and location of the site. 3. Brief description of the activities at the site (refer to annexed documents if necessary). 4. Name and address of the accredited environmental verifier who validated the statement annexed. 5. Deadline for submission of the next validated environmental statement. The following details must be included in the application. (a) A brief description of the environmental management system. (b) A description of the auditing programme established for the site. (c) The validated environmental statement.